Citation Nr: 1311173	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  06-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.   

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus.  

3.  Entitlement to service connection for skin disability of the arms and face, including chloracne, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied service connection for Type II diabetes mellitus (to include as due to herbicide (Agent Orange) exposure), peripheral neuropathy (to include as secondary to Type II diabetes mellitus), cystic acne of the arms and face (to include as due to herbicide (Agent Orange) exposure), and hypertension (to include as secondary to Type II diabetes mellitus).  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.  

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In a January 2008 decision, the Board denied the diabetes mellitus, peripheral neuropathy, and hypertension claims on appeal, and remanded the claim for service connection for cystic acne of the arms and face (to include as due to herbicide (Agent Orange) exposure) because additional evidence had been submitted without a waiver of initial RO consideration of such evidence.  

The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  On January 20, 2010, the Court issued a Memorandum Decision remanding to the Board the claims decided for further proceedings consistent with the Memorandum Decision.  

In a decision also dated January 20, 2010, the Board recharacterized the claim for service connection for cystic acne of the arms and face as one for service connection for skin disability of the arms and face, including chloracne, to include as due to herbicide (Agent Orange) exposure.  The Board denied the claim, and the Veteran, in turned, appealed that denial to the Court.  In November 2010, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both the Veteran and the VA Secretary, vacating a the January 2010 Board decision, and remanding that matter to the Board for further proceedings consistent with the JMR.  

In January 2011, the Board denied claims for service connection for diabetes, hypertension, and peripheral neuropathy; the Veteran again appealed the Board's decision on each claim to the Court.  In September 2012, Court upheld the Board's denial of service connection for peripheral neuropathy but vacated the January 2011 Board decision as to the denial of claims for service connection for diabetes and hypertension, and remanded those matters to the Board.  

For reasons expressed below, the matters remaining on appeal are being remanded to the RO for further development.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes (as noted previously), that, in an August 2007 statement the Veteran requested "please process my claims for s/c of "HL + tinnitus."  The RO furnished a November 2007 letter informing him of what was needed to substantiate the claims and the respective evidence gathering duties.  However, on file is a "Memo" of November 2007 which indicates that the Veteran's service representative was note aware of any such claims and, so, the claims were not to be processed.  However, it does not appear that the claims were formally withdrawn.  

Moreover from the record it does not appear that these claims have been adjudicated by the RO.  Thus, clarification is required as to whether the Veteran is still actually claiming service connection for hearing loss and tinnitus.  If not, a formal withdrawal of the claims should be requested and, if not withdrawn, because they have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are again referred to the RO for appropriate action. 


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters remaining on appeal.  

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include Type II diabetes mellitus and chloracne or other acneform disease consistent with chloracne.  

38 C.F.R. § 3.307(a)(6)(ii) provides for a lifetime presumption as to diabetes mellitus, type II, but as to chloracne it provides that chloracne or other acneform disease consistent with chloracne, must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  

38 C.F.R. § 3.307(a)(6)(iv) provides that a veteran who service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD) operated in or near the Korean DMA in an area in which herbicides were know to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

Inasmuch as it is undisputed that the Veteran did not serve in the Republic of Vietnam, a dispositive matter in this case is whether the Veteran was actually exposed to herbicides when stationed near the Korean demilitarized zone (DMZ).  

As noted in each of the prior Board decisions, and by the Court, the Veteran served in South Korea from April 9, 1969, to May 8, 1970, and he was assigned to the "7th Supply and Transport unit, Company A, Camp Casey, Korea" as a supply clerk.  

The Veteran alleges several circumstances that caused him to be exposed to herbicides while in Korea.  First, he testified that he handled military clothing that was at times saturated by herbicide liquid spray, diesel fuel, solvents that damaged clothing, boots, under garments.  Second, his unit had partial full and empty barrels of solvents, marked with band markings of discolored red or yellowish orange of at the time of unknown substance which was stored in the salvage yard of their supply office area.  Third, on occasions he was ordered to empty and dump unknown chemical along fence row of salvage yard to kill weeds, and was ordered to spray an "unidentified liquid substance" to control weeds, which he claims his sergeant stated was an herbicide.  Fourth, he may have been exposed to herbicides from contaminated run-off water (from ground or flood water, see the Court's memorandum decision of January 20, 2010).  It was also alleged that he began suffering form skin abscesses and infection during service, which was further evidence supporting his in-serve herbicide exposure.  

In the September 2012 decision, the Court noted that the "the Secretary cites to VA's Adjudication Procedures Manual (M21-1MR), part IV, subpart ii, chapter 2, section C.1 0.p, which includes a list of units identified by the DOD as having served in or near the DMZ between April 1, 1968, and August 31, 1971, that are presumed to have been exposed to Agent Orange."  

In the September 2012 decision, the Court further stated that neither party "disputes the fact that Camp Casey [where the Veteran was stationed] was the installation closest to the Korean DMZ during the presumptive period and that several of the units entitled to presumptive exposure belonged to the same command structure, the 7th Infantry Division, as the appellant's unit."  In a footnote, the Court further observed that "that the 7th Infantry Division as a whole was also based out of Camp Casey, which could corroborate the appellant's lay testimony."  

Further, the Court agreed "with the [VA] Secretary that the DOD [Department of Defense] is generally competent to determine which units were exposed to Agent Orange, [but] there is nothing that indicates that the list is meant to be exhaustive."  

The Court observed, in the September 2012 decision, that it had previously "directed the Board to determine the credibility of the appellant's lay testimony notwithstanding that his unit was not entitled to presumptive exposure."  

Each of the Court decisions (addressing service connection for diabetes and hypertension) and the JMR (addressing service connection for a skin disability of the arms and face, including chloracne) instructed the Board to assess the probative weight and credibility of lay evidence as to the Veteran's in-serve herbicide exposure, including a supporting statement from his wife as to his having a skin disease shortly after service.  

In the September 2012 Court decision, it was stated that the January 20, 2010, Court decision had held that "with respect to the Board's [2008] finding that the appellant had not been exposed to Agent Orange while in service ... the Board improperly limited its analysis to whether the appellant had served in a unit entitled to a presumption of exposure to Agent Orange without discussing whether his lay testimony of exposure to Agent Orange or another herbicide was credible.  [] The Court also rejected the Board's assertion that medical evidence was required to demonstrate actual exposure to Agent Orange."  

Moreover, in vacating the January 2011 Board decision, the Court noted, in September 2012, that "[t]he fact that the appellant has multiple conditions entitled to presumptive service connection on the basis of Agent Orange exposure [i.e., type II diabetes mellitus and chloracne or other acne form disease consistent with chloracne] may also support the appellant's claim of exposure.  However, the likelihood that an individual would develop both of these conditions without having been exposed to Agent Orange or a similar dioxin-containing chemical is likely an issue beyond the competence of the Board."  Thus, the Court, citing Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2011) and Stefl v. Nicholson, 21 Vet. App. 120, 123-34 (2007) directed the Board to "re-weigh the evidence of record in light of the discussion above, including whether an expert is necessary to opine on the likelihood of the appellant developing his diagnosed conditions independent of Agent Orange exposure."  

Additionally, in the September 2012 decision, the Court suggested that "[i]n particular, the appellant may wish to submit 'buddy statements' from other service members assigned to his unit or other evidence corroborating his claim of exposure to Agent Orange."  

While not mandated by the November 2012 JMR, from the foregoing, it is clear that the September 2012 Court decision indicated that the Board could not, on its' own, determine whether the Veteran now actually had chloracne.  Also, the Board could not, on its' own, assess the significance, if any, of the Veteran's having both diabetes and chloracne (if he in fact has chloracne) with respect to the likelihood that the presence of each is supporting evidence of in-serve herbicide exposure.  

Accordingly, remand of these matters is needed to comply with the September 2012 Court decision.  Such would appear to warrant, inter alia, obtaining a VA examination and medical opinions in connection with the claims that address the following (1), whether the Veteran now has chloracne or other acneform disease; (2) whether the Veteran's cystic acne is an acneform disease consistent with chloracne within the meaning of 38 C.F.R. § 3.309(e), and  (3) the likelihood of the Veteran developing both chloracne or acneform disease consistent with chloracne and diabetes "independent" of exposure to herbicide, including Agent Orange.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination with by a physician with expertise in herbicide-related disorders, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should invite the Veteran to submit buddy statements or other evidence in support of his assertions of in-service herbicide exposure.  The RO should also request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any outstanding private medical records of treatment for diabetes, hypertension, and/or skin disability.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any further opinion, if appropriate) prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

Invite the Veteran to submit "buddy statements" from other service members assigned to his unit or other evidence corroborating his assertions of in-service herbicide exposure. 

Also request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding private medical records of treatment for diabetes, hypertension, and/or skin disability.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2,  If the Veteran responds by executing and returning any authorization or release forms for obtaining additional evidence, provide the required assistance in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a single VA examination, by a physician with expertise in herbicide (to include Agent Orange) related disorders, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Specifically the examiner is requested offer opinions, consistent with sound medical principles, to address the following: 

With respect to current skin disability: (a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran now has chloracne or acneform disease consistent with chloracne; and, if so, whether is it is at least as likely as not that the disability manifested within one year of the Veteran's last putative in-service herbicide exposure.

(b) whether it is at least as likely as not that the Veteran's cystic acne is an acneform disease consistent with chloracne; and, if so, whether the disability at least as likely as no manifested within one year of the Veteran's the Veteran's last putative in-service herbicide exposure. 

For skin disability other than chloracne or acneform disease consistent with chloracne, (c) whether the disability at least as likely as not  had its onset in, or is otherwise medically- related to service

If both chloracne or acneform disease consistent with chloracne and diabetes mellitus are diagnosed, whether it is at least as likely as not that the Veteran would or could have developed both diabetes and chloracne or other acneform disease consistent with chloracne without having been exposed to herbicides.  

With respect to diabetes mellitus, whether it is at least as likely as not that the Veteran's diabetes was incurred during active service or manifested within one year of his discharge in November 1970 from active service; 

With respect to hypertension, whether it is at least as likely as not that the disability was caused or is aggravated (permanently worsened beyond normal progression) by diabetes.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report .


4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted ,adjudicate the claims remaining on appeal in light of all pertinent evidence (particularly, that added to the claims file since the last adjudication of the claims) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).  

